UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1385


MAI CHAPPEL,

                Plaintiff – Appellant,

          v.

CHRISTINA COOPOCK, Executive Mortgage Specialist of Wells
Fargo Bank,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00084-JRS)


Submitted:   August 6, 2013                 Decided:   August 14, 2013


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mai Chappel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mai     Chappel        appeals       the     district    court’s      order

dismissing this action pursuant to Fed. R. Civ. P. 41(a) for

failure to comply with a court order.                     We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                   Chappel v. Coopock,

No. 3:13-cv-00084-JRS (E.D. Va. Mar. 5, 2013).                    We dispense with

oral   argument   because        the    facts    and    legal     contentions    are

adequately    presented     in    the    materials      before    this   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2